SHEPARD and BISTLINE, Justices,
dissenting.
We feel that this is a proper case for appellate modification of the sentences which were imposed. I.C. § 19-2821; State v. Ross, 92 Idaho 709, 449 P.2d 369 (1968). While these sentences were within the limits set by law, nevertheless, under the circumstances present here, and giving due regard for the trial court’s closer proximity to the case, a sentence of 10 years of penal servitude appears to be unduly harsh, and not in harmony with sentences for similar criminal conduct. State v. Ogata, supra. All considered, we are of the opinion that the ends of justice will still be well served by reduction of the sentences to five years for each defendant.